467 F.2d 578
UNITED STATES of America ex rel. Ira Glenn BOTTOMS,Petitioner-Appellant,v.Colonel Ernest EBERHARDT, Commanding Officer, Armed ForcesExamining and Entrance Station, and Stanley R.Resor, Secretary of the Army,Respondents-Appellees.
No. 71-3397.
United States Court of Appeals,Fifth Circuit.
Aug. 18, 1972.

Michael D. Padnos, Atlanta, Ga., for petitioner-appellant.
John W. Stokes, Jr., U. S. Atty., William P. Gaffney, Asst. U. S. Atty., Attlanta, Ga., for respondents-appellees.
Before WISDOM, THORNBERRY and GODBOLD, Circuit Judges.
PER CURIAM:


1
Counsel for the appellant, Ira Glenn Bottoms, informed the Court that Bottoms has voluntarily absented himself from this country and is residing in Canada.  In these circumstances the Court orders this appeal removed from the docket of this Court without prejudice to the appellant's right to have the appeal reinstated before this panel on appropriate motion if, within 30 days from the date hereof, it should be made known to this Court that Bottoms is available and subject to any judgment which might be entered in this case.  See United States v. Brown, 5 Cir. 1972, 456 F.2d 1112; the order of this Court dated May 26, 1971, United States v. Brown, Nos. 26,249 and 30,405; the order of this Court dated February 3, 1971, Leary v. United States, No. 29,419.